Citation Nr: 0530250	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  01-07 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1941 to June 
1945.  The veteran died in August 2000.  The appellant is his 
widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2000 rating decision of the 
Department Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied service connection for the 
veteran's cause of death.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  At the time of the veteran's death, he was service 
connected for post-traumatic stress disorder (PTSD) and 
traumatic synovitis of the left knee, rated as 50 percent and 
0 percent disabling, respectively.

3.  The Certificate of Death lists the immediate cause of the 
veteran's death as aspiration pneumonia, Parkinson's disease 
as the underlying cause, and chronic obstructive pulmonary 
disease as a contributing condition.  These disabilities were 
not present in service or otherwise associated with service, 
and a preponderance of the evidence is against a finding that 
service-connected disability caused or contributed 
substantially or materially to his death.  




CONCLUSION OF LAW

A disability incurred or aggravated in service, a disability 
that may be presumed to have been incurred in service, or a 
disability that is otherwise related to service did not cause 
or contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the appellant in 
November 2002 and January 2004.  Since these letters 
essentially provided notice of elements (1), (2), (3), and 
(4) see above, it is not necessary for the Board to provide 
extensive reasons and bases as to how VA has complied with 
the VCAA's notice requirements.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  In addition, by virtue of the 
rating decision on appeal, the statement of the case (SOC), 
and the supplemental SOC (SSOC), she was provided with 
specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  She was 
also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the July 2005 SSOC.  

The Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); Mayfield, supra.  The appellant has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notices provided to the appellant in November 
2002 and January 2004 were not given prior to the first 
adjudication of the claim, the content of the notices fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and, after the notices were provided, the 
case was readjudicated and an SSOC was provided to the 
appellant in July 2005.  

Service medical records, treatment records from Birmingham VA 
Medical Center (VAMC), treatment records from Tuscaloosa 
VAMC, records from P.H. King, M.D., records from A. Gruman, 
M.D., and records from L.S. Rosen have been received and 
associated with the claims folder.  The appellant has not 
identified any outstanding medical records that would be 
pertinent to the claim on appeal.  A medical opinion was 
obtained from the VA medical center in January 2004 and is 
contained in the claims folder.  Therefore, the Board finds 
that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Analysis

The veteran's widow claims service connection for his cause 
of death.  She contends that the veteran's nerves (PTSD) were 
the cause of his death or the major contributing factor.  She 
states that his blindness caused the veteran's agitation 
which affected his nerves.  Additionally, she asserts that 
along with his nerves, the medication he took contributed to 
his death.  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service was the principal or 
contributory cause of death. 38 C.F.R. § 3.312(a) (2004).  
The issue involved will be determined by exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, 
particularly, autopsy reports.  The service connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. § 
3.312(b) (2004).

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death", thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1) (2004).  If the service-connected 
disability affected a vital organ, consideration must be 
given to whether the debilitating effects of the service- 
connected disability rendered the veteran less capable of 
resisting the effects of other diseases.  See 38 C.F.R. § 
3.312(c)(3).  

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).

As will be discussed below, the cause of the veteran's death 
was determined to be aspiration pneumonia as a consequence of 
Parkinson's disease.  Additionally, chronic obstructive 
pulmonary disease was a significant condition contributing to 
death.  The veteran was not service-connected for Parkinson's 
disease or chronic obstructive pulmonary disease at the time 
of his death and therefore, it is necessary to determine 
whether service connection should have been established.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
See also 38 C.F.R. § 3.102

Service medical records are absent for any complaints or 
findings of Parkinson's disease or chronic obstructive 
pulmonary disease.  A VA examination in October 1946 
indicated that the veteran had mild chronic psychoneurosis, 
anxiety reaction and an old sprain of the left knee which was 
clinically negative.  In a July 1945 rating decision, the 
veteran was service connected for psychoneurosis as 30 
percent disabling.  In a December 1958 rating decision, he 
was service connected at a non-compensable rating for 
traumatic synovitis of the left knee.  At the time of his 
death, the veteran was service connected as 50 percent 
disabling for PTSD and at a non-compensable evaluation for 
traumatic synovitis of the left knee.

The Board has reviewed all the evidence in the claims folder, 
which includes, but is not limited to:  records from L.S. 
Rosen, M.D. dated from January 1991 to December 1998 noted 
treatment for prostate cancer; letters from K.C. Keys, M.D. 
dated in April 1993, April 1994, August 1996, and June 1997 
stated that the veteran was seen for loss of vision and 
opined that the veteran developed nervous conditions as a 
result of his blindness; records from A.L. Gruman, M.D. dated 
from September 1998 to July 1999 noted treatment for 
Parkinson's disease and chronic obstructive pulmonary 
disease; and records from P.H. King, M.D. dated in May 1999 
suggested the existence of Parkinson's and the possibility 
that one of the medications could be related to his recent 
cognitive and gait decline.   

A letter from A L. Gruman, M.D. dated in June 1999 noted that 
the veteran had developed Parkinson's and dementia over the 
last year; records from Birmingham VAMC dated from July 1999 
to August 1999 indicated attempts for nursing home placement; 
records from Tuscaloosa VAMC dated from July 1999 to August 
2000 indicated treatment for aspiration pneumonia, 
Parkinson's disease, and chronic obstructive pulmonary 
disease among other disabilities; a letter from A. Gruman, 
M.D. dated in August 2002 indicated that the veteran had 
developed progressively worsening dementia in 1999 which was 
likely due to a combination of frontal lobe dementia and some 
mild Parkinson's; and letters from P.H. King, M.D. dated in 
January 2003 and October 2003 stated that the veteran had 
Parkinson's disease and dementia which may have been 
Alzheimer's and was also on medication for the treatment 
thereof.

In January 2004, a VAMC cause of death opinion was issued.  
The examiner reviewed the record in making his findings.  The 
diagnoses were dementia of the Alzheimer's type, Parkinson's 
disease, and chronic obstructive pulmonary disease.  The 
examiner opined that it was not likely that the medications 
the veteran took for his PTSD or left knee disability 
aggravated his blindness.   Furthermore, the examiner found 
that although the veteran's PTSD could have added to the 
agitation he was experiencing from his dementia, it was more 
likely that his underlying neurodegenerative process in the 
form of Alzheimer's was the most likely case of his 
Alzheimer's.  Alzheimer's which can been with seen with 
Parkinson's disease was more related to his cause of death 
rather than his underlying PTSD and blindness.  After 
reviewing old records and reports, the examiner stated that 
the veteran's cognitive function, not his blindness, were 
likely the greater cause of his demise.  The examiner pointed 
out that his blindness would have contributed to his 
agitation but was not the primary contributor to his death.  
The veteran's neurodegenerative process in the form of 
Alzheimer's/Parkinson's with dementia most likely contributed 
to the veteran's death from aspiration pneumonia.  While his 
PTSD may have contributed to his anxiety and agitation, it 
was not likely the most significant contributor to his death.  
The examiner concluded that the veteran's chronic intake of 
medications for PTSD was not directly related to the cause of 
his death.

The record clearly establishes that the veteran died from 
aspiration pneumonia as a consequence of Parkinson's disease.  
There is no medical evidence that Parkinson's disease was 
present in service or related to service in any way.  The 
first suspicion of Parkinson's disease was not until about 
May 1999 which is 54 years post service discharge.  
Similarly, the record indicates that chronic obstructive 
pulmonary disease was a contributing condition to the 
veteran's death.  However, there is no evidence that chronic 
obstructive pulmonary disease was present in service or 
related to service.  The first post service complaints of 
lung problems were in 1975, when the veteran complained of a 
3-4 month history of coughing.  Chest x-rays and bronchoscopy 
revealed a left hilar prominence, but no active disease.  PPD 
(purified protein derivative) testing was also positive.  
Chronic obstructive pulmonary disease was not noted until 
September 1998 which is over five decades post service 
discharge.  Service connection for the cause of the veteran's 
death on these bases must fail. 

The Board has also considered the appellant's assertion that 
the veteran's service-connected PTSD and the medication he 
took contributed substantially or materially to cause his 
death.  The January 2004 VA medical opinion addressed this 
issue.  After a complete review of the record, the examiner 
clearly stated that the medications the veteran took for his 
PTSD were not directly related to his death.  Additionally, 
while the veteran's PTSD may have contributed to the 
veteran's agitation, it was the not the most significant 
cause of his death.  The examiner concluded that the 
veteran's neurodegenerative process in the form of 
Parkinson's was the most likely contributor to his death from 
aspiration pneumonia.  A fair reading of this opinion is that 
service connected disabilities and medications taken for the 
treatment thereof did not contribute substantially or 
materially to the cause of the veteran's death.  There is no 
medical evidence that the veteran's death was caused by 
debilitation from his service-connected disabilities or any 
of the medications he took for them.  

The Board acknowledges that the veteran served in combat, but 
there is no allegation that his death was caused by 
disability directly incurred in combat and the provisions of 
38 U.S.C.A. § 1154(b) are not for application.  The Board 
acknowledges the appellant's assertions that PTSD and/or 
medication that the veteran took was the major contributing 
factor in his death.  However, the appellant's lay assertions 
as to the cause of the veteran's death do not constitute 
competent medical evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  
     

ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.






	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


